Exhibit 10.4
 
Consulting Agreement


This Consulting Agreement (“Agreement”) entered into as of the 10th day of
September 2008, to be effective as of September 1, 2008, is entered into by and
between Texhoma Energy, Inc., a Nevada corporation (“Texhoma”) and Philippe
Junot, an individual (the “Consultant”), each a “Party” and collectively the
“Parties.”


WHEREAS, Texhoma desires for the Consultant to provide services to Texhoma and
the Consultant desires to provide services to Texhoma on the terms and
conditions set forth below.


NOW, THEREFORE, in consideration for the promises and pledges contained below
and other good and valuable consideration, which consideration the Parties
acknowledge receipt of, and the premises and the mutual covenants, agreements,
and considerations herein contained, the Parties hereto agree as follows:


1.           Consulting Services.


The Consultant agrees to provide services to the Company which may include, but
are not limited to, introductions to financing sources, potential strategic
partners, and/or general advisory services (the “Services”).


2.           Consideration.


In consideration for the Consultant agreeing to provide the Services, Texhoma
agrees to issue the Consultant 10,000,000 restricted shares of Texhoma’s common
stock (the “Common Stock”), which shall be treated as earned by Consultant as
soon as the Parties enter into this Agreement.  The Common Stock shall be issued
to the Consultant at such time as the Company chooses and not later than when it
is able to obtain shareholder approval and affect an increase in its total
number of authorized but unissued shares of common stock.


3.           Representations of Consultant.


 
a)
Consultant recognizes that the Common Stock has not been registered under the
Securities Act of 1933, as amended (“Act”), nor under the securities laws of any
state and, therefore, cannot be resold unless the resale of the Common Stock is
registered under the Act or unless an exemption from registration is
available.  The Consultant may not sell the Common Stock without registering
them under the Act and any applicable state securities laws unless exemptions
from such registration requirements are available with respect to any such sale;



 
b)
The Consultant is acquiring the Common Stock for his, her or its own account for
long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and it does not presently have any reason to
anticipate any change in its circumstances, financial or otherwise, or
particular occasion or event which would necessitate or require the sale or
distribution of the Common Stock.  The Consultant confirms and represents that
it is able (i) to bear the economic risk of its investment, (ii) to hold the
Common Stock for an indefinite period of time, and (iii) to afford a complete
loss of its investment.  The Consultant also represents that it has (i) adequate
means of providing for its current needs and possible personal contingencies,
and (ii) has no need for liquidity in this particular investment.





--------------------------------------------------------------------------------


 
 
c)
The Consultant acknowledges that he, she, or it is an “Accredited Investor” as
defined in Rule 501 of Regulation D of the Act as adopted by the Securities and
Exchange Commission; and/or that the Consultant is not a “U.S. Person” and the
issuance of the Common Stock and the transactions evidenced by this Agreement is
exemption from registration pursuant to Regulation S of the Act; and/or that the
Consultant is aware of the business operations and financial condition of
Texhoma including the risks associated therewith and has access to and has
reviewed similar information regarding Texhoma as would be included in a
registration statement, and as such; the issuance of the Common Stock is exempt
from registration under the Act.



4.           Term.


This Agreement shall have a one year term, and shall be renewable upon the
expiration of such term by the mutual consent of the Parties.  This Agreement
may be terminated by either party with thirty (30) days written notice to the
non-terminating Party.


5.           Signatures.


This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one Party and faxed to another Party shall be
deemed to have been executed and delivered by the signing Party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.


IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the day and year first above written.


Texhoma Energy, Inc.
“Consultant”
A Nevada Corporation
     
/s/ Dan Vesco
/s/ Philippe Junot
Dan Vesco
Philippe Junot
President
     
Date: 09/08/08
Date: 09/29/08



-2-

--------------------------------------------------------------------------------



